DETAILED ACTION
Response to Amendment
The following is in response to the amendment of October 10, 2021.

Election/Restrictions
The restriction requirement set forth previously has been withdrawn, as currently amended claim 10 now contains at least the features of an allowable claim (claim 1).  Accordingly, claims 10 and 11, previously withdrawn from consideration as a result of the restriction requirement, are hereby rejoined and fully examined for patentability under              37 CFR 1.104.

Claim Interpretation
In view of Applicant's arguments and the amendment to the claims, all interpretations of claim elements under 35 U.S.C. 112(f) set forth previously have been withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendment to the claims, all rejections under 35 U.S.C. 112(b) set forth previously have been overcome and are withdrawn.





Claim Objections
Claims 1, 10, and 12 are objected to because of the following:  
Claim 1 recites therein "a controller configured to measure a time from when the transport target object is detected by the first sensor until the transport target object is detected by the second sensor ...". 
Claim 10 recites therein "a controller configured to: measure a time from when a presence of the processing target object is detected by the first sensor until the presence of the processing target object is detected by the second sensor ...".
Claim 12 recites therein "a first step of measuring a time from when a presence of the transport target object is detected by the first sensor until the presence of the transport target object is detected by the second sensor ...".
For consistency among the three independent claims, it is requested that either claim 1 is amended to further recite "a presence of" and "the presence of", or that these recitations are deleted from claims 10 and 12.
Claims 2-9 are accordingly objected to as inheriting the objection of claim 1.
Claim 11 is accordingly objected to as inheriting the objection of claim 10.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/697,325 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claim 1 are encompassed by the features of reference claim 7.
In the fibrous feedstock recycling apparatus of reference claim 7, the web transport section encompasses the corresponding transporting apparatus of claim 1 including a first roller that transports a web-like or sheet-like transport target object, a second roller disposed downstream of the first roller in a transport path of the transport target object, first and second sensors (the position detection system) disposed between the first roller and the second roller in the transport path, and the controller (the control section) configured to modify a rotation speed of the second roller.
Claim 10 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/697,325 for the same reasons    as for claim 1, and additionally because the fibrous feedstock recycling apparatus of reference claim 7 encompasses the web forming section of claim 10.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Application No. 16/697,325 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of reference claim 15 effectively accomplishes at least the same method recited in claim 12 (control of the rotation speed of the second roller).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-12 would be allowable if the objections to claims 1, 10, and 12 are overcome as set forth above, and if the double patenting rejections set forth above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In the claimed transporting apparatus and method for transporting a web-like or sheet-like target object implementing a first roller, a second roller, a first sensor, a second sensor, and controller, all arranged and configured as claimed, the prior art does not disclose or suggest
a controller configured to measure a time from when the transport target object is detected by the first sensor until the transport target object is detected by the second sensor, and to modify a rotation speed of the second roller when the measured time is shorter than a predetermined first reference time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748